THE THIRTEENTH COURT OF APPEALS

                                     13-13-00428-CV


                               EDWARD CASTILLO
                                     v.
                           CUAHUTEMOCH COBARRUBIAS


                                    On Appeal from the
                      370th District Court of Hidalgo County, Texas
                            Trial Cause No. C-1551-11-G-1


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed without reference

to the merits and the case remanded to the trial court. The Court orders the judgment

of the trial court REVERSED without reference to the merits and the case REMANDED

to the trial court for further proceedings consistent with its opinion. Costs of the appeal

are taxed against the party incurring same.

      We further order this decision certified below for observance.

May 28, 2015